Honorable Gary Garrison    Opinion No. JR-871
Ector County Attorney
Room 223, Courthouse       Re: Whether the Ector County
Odessa, Texas   79761      Commissioners Court may meet in
                           the new county administration
                           building    (RQ-1250)

Dear Mr. Garrison:

     You state that Ector County has purchased a building
in Odessa, the county seat of Ector County, to serve as an
administration building  for county agencies.     The 'new
building includes facilities for meetings    of the Ector
County Commissioners Court, and it is expected that the
commissioners court will meet there. The administration
buLlding is six blocks from the courthouse.

     You ask the following question:

          Can the commissioners     court meet   in
       regular and special term in the Ector County
       Courthouse AdministrationBuilding?

     Section 81.005 of the Local Government     Code provides
as follows:

           (a) The commissioners  court shall con-
       vene in a regular term on the second Monday
       of each month, except that if the completion
       of the court's business does not require a
       monthly term, the court need not hold more
       than one term a quarter. A regular term may
       continue for one week but may be adjourned
       earlier if the court's business     is com-
       pleted.

          (b) The county judge or three county
       commissioners may call a special term of the
       court. A special term may continue until
       the court's business is completed.




                          p. 4221
Honorable Gary Garrison - Page 2 W-871)




               Th     rm shall be held at the county
       sea!c!& th: te
                   courthouse.

           (d) Any business  of the commissioners
       court that is required      by law to     be
       conducted at a regular term may also be
       conducted at any meeting  of the court held
       on a day on which the court routinely. and
       periodically meets,  regardless  of whether
       the periodic  interval is weekly,   monthly,
       quarterly, annually, or some other interval.
       (Emphasis added.)

This section recodified    former article   2348,   V.T.C.S.,
which provided as follows:

          Sec. 1. The reoular terms of the commis-
      sioners court shall be commenced and be held
      eat the court house on the second Monday  of
      !aach month throughout   the year and may
      continue in session one week: provided   the
      court need not hold more than one session
      each quarter if the business   of the court
      does not demand a session. Any session may
      adjourn at any time the business     of the
      court is disposed of. Special terms may be
      called by the county judge or three of the
      commissioners, and may continue in session
      until the business is completed.

          Sec. 2. Any business     of the commis-
       sioners court that is required by law to be
       conducted at a regular term may also be
       conducted at any meeting of the court held
       on a day on which the court routinely    and
       periodically meets,  regardless  of whether
       the periodic  interval is weekly, monthly,
       quarterly, annually, or some other interval.
       (Emphasis added.)

Acts 1876, 15th Leg., ch. 55, 513, at 53; amended by Acts
1911, 32d Leg., ch. 98, 91, at 198 and Acts 1985, 69th
Leg., ch. 428, 51, at 1555.

     Section 81.005(c) of the Local Government Code states
that the term of the commissioners court "shall be held at
the county seat at the courthouse."  The language is clear
and unambiguous,  and requires the Ector County Commis-
sioners Court to meet in the courthouse.




                            p. 4222
         Honorable Gary Garrison - Page 3 (JM-871)
                                          '



              Section 292.004    of the   Local Government    Code
         authorizes the commissioners court to provide  facilities
         such as

                   (a) . . . an auxiliary    courthouse,
                jail, a parking garage, a facility        fez
                district,   county, and precinct    adminis-
                trative and judicial offices and courtrooms,
                or any facility related to the administra-
                tion of civil or criminal justice. For the
                p r-noses of this section, the municinalitv
                disicrnated as the countv seat      includes
                territorv added to the municioalitv after it
                became the countv seat but excludes anv Dart
                of the municinalitv outside the countv.

                   . . . .

                    (c) If the commissioners   court desig-
                nates the facility as an auxiliary   court-
                house, the facility may not replace the
                courthouse at the county seat.

                    (d) A court recruired bv law to hold its
                terms at the countv seat, exceot the com-
                dssioners  court, mav hold its terms at a
                court facility nrovided under this section.
                (Emphasis added.)

         Local Gov't Code 5292.004(a), (c), Cd). Subsection   (d)
         bars the commissioners court from meeting at a new court
         facility provided  under section 292.004 of the Local
         Government Code and is thus consistent with the reguire-
         ment in section 81.005(c) that the commissioners   court
         shall meet at the courthouse.

              Section 292.021 of the Local Government   Code allows
         counties which meet certain criteria to acquire a building
         to house county offices and provides that

                .[t]he building   may contain an auditorium,
                which may be      used by the commissioners
                court. . . .

,-       Local Gov't Code 5292.021(b).

              Moreover, the county has authority to build a new
         courthouse on a site within the boundaries of the county
     h
         seat that existed when the city was designated    county




                                     p. 4223
Honorable Gary Garrison - Page 4 (J&871)




Seat. w      COUntV vi Clements, 49 Tex. 347 (Tex. 1878);
Cosbv v. County Commissioners    of Randall     Countv  712
S.W.2d 246 (Tex. App. - Amarillo 1986, writ ref'd n.r.e.).
See Uenerally   Gov't Code 5442.008     (notice    to Texas
Historical Commission by county required before county may
demolish, sell, or lease county courthouse).

                        SUMMARY

           Section 81.005(c) of the Local Government
      Code requires the Ector County Commissioners
      Court to hold its meetings     in the county
      courthouse.




                                   J bax
                                    Very truly yo   ,


                                         A
                                    JIM     MATTOX
                                    Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

.Prepared by Susan L. Garrison
Assistant Attorney General




                                                                -.




                              p. 4224